Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7-8, 13-15, 18 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 20160316180 A1, hereinafter “Han”).

Regarding claim 1, Han teaches a meta lens assembly (Fig. 2-6 and 13: imaging apparatus 100) comprising: 
a first meta lens (as illustrated by Figs. 3-6, [0055]&[0059]: first optical device 110 includes a plurality of nanostructures 112 provided on a surface of a substrate thereof (claimed “meta lens”)); 
a second meta lens arranged on an image side of the first meta lens (as illustrated by Figs. 3-6 and 13, [0055]&[0066]: second optical device 120 includes a plurality of nanostructures 122 provided on a surface of a substrate thereof (claimed “meta lens”)); 
and a third meta lens arranged on an image side of the second meta lens (as illustrated by Figs. 3-6 and 13, [0055]&[0070]: third optical device 130 includes a plurality of nanostructures 132 provided on a surface of a substrate thereof (claimed “meta lens”)), 
wherein the first meta lens, the second meta lens, and the third meta lens are arranged from an object side of the meta lens assembly to an image side of the meta lens assembly facing an image sensor (as illustrated by Figs. 3-6 and 13, [0074]: light measurer 200 (sensor) be provided on the image plane S1 of the imaging apparatus 100), 
and wherein an interval between the first meta lens and the second meta lens is less than as illustrated by Figs. 3-6 and 13, distance between 110 and 120 is less than that of the distance between 120 and 130).
Han does not teach the interval less than or equal to about ⅕; nevertheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive to the interval less than or equal to about ⅕, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 7, Han teaches the meta lens assembly of claim 1, in addition Han discloses wherein the first meta lens has a first positive refractive power (as illustrated by Figs. 3-6 and 13, [0061]: the first optical device has positive refractive power), the second meta lens has a negative refractive power (as illustrated by Figs. 3-6 and 13, [0066]: the second optical device has negative refractive power), and the third meta lens has a second positive refractive power (as illustrated by Figs. 3-6 and 13, [0072]: the third optical device has positive refractive power).

Regarding claim 8, Han teaches the meta lens assembly of claim 1, in addition Han discloses wherein a first diameter of the first meta lens is less than a third diameter of the third meta lens and a second diameter of the second meta lens is less than the third diameter of the third meta lens (as illustrated by Figs. 3-6 and 13, diameter increase from  110 to 120 to 130).

Regarding claim 13, Han teaches the meta lens assembly of claim 1, in addition Han discloses further comprising cover glass between the third meta lens and the image sensor (as illustrated by Fig.13, [0104]: an optical filter 140).

Regarding claim 14, Han teaches the meta lens assembly of claim 1, in addition Han discloses wherein each of the first meta lens, the second meta lens, and the third meta lens comprises a plurality of nano structures (as illustrated by Figs. 3-6 and 13, [0056]: the nanostructures 112, 122, and 132 provided on surfaces of substrates of the first through third optical devices 110, 120, and 130 on which light is incident. Alternatively, the nanostructures 112, 122, and 132 may be provided on both surfaces of substrates of the first through third optical devices 110, 120, and 130.).

Regarding claim 15, Han teaches the meta lens assembly of claim 1, in addition Han discloses further comprising a first transparent substrate between the first meta lens and the second meta lens (as illustrated by Figs. 3-6 and 13, [0064]: the second optical device 120 includes the plurality of nanostructures 122 provided on a surface of a substrate thereof in order to refract incident light) and a second transparent substrate between the second meta lens and the third meta lens (as illustrated by Figs. 3-6, [0070]: the third optical device 130 may include the plurality of nanostructures 132 provided on a surface of a substrate thereof in order to change a travel direction of incident light.).

Regarding claim 18,  claim 18 has been analyzed and rejected with regard to claim 1 and in accordance with Han's further teaching on: an electronic device comprising: a meta lens assembly in which a plurality of meta lenses are arranged from an object side of the meta lens assembly to an image side of the meta lens assembly; an image sensor detecting an image of an object from incident light sequentially passing through the plurality of meta lenses; and an image signal processor storing or outputting the image (Fig. 14, [0114]: imaging apparatus 100 and the image sensor 1000 applied to a camera requiring a small pixel and a high resolution).

Regarding claim 24,  claim 24 has been analyzed with regard to claim 7 and is rejected for the same reasons of obviousness as used above.

Claims 2-6 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 20160316180 A1, hereinafter “Han”), in view of Saito et al. (US 20150130973 A1, hereinafter “Saito”).

Regarding claim 2, Han teaches the meta lens assembly of claim 1, except wherein a phase profile of the second meta lens has an inflection point at which the phase profile changes from concave to convex.
However, Saito discloses wherein a phase profile of the second meta lens has an inflection point at which the phase profile changes from concave to convex ([0095]-[0106]: The refractive index distribution N(r) of A of FIG. 3 or B of FIG. 3 is prepared to obtain a spherical-aberration-correction effect).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein a phase profile of the second meta lens has an inflection point at which the phase profile changes from concave to convex as taught by Saito into Han metalens design. The suggestion/ motivation for doing so would be to increase an effect of correcting peripheral aberration, and resolution may be increased in a wide angle of view (Saito: [0106]).

Regarding claim 3, the Han and Saito combination teaches the meta lens assembly of claim 2, in addition Saito discloses wherein the inflection point of the second meta lens is between a midpoint of a radius of the second meta lens and an edge of the second meta lens (as illustrated by Fig. 3).

Regarding claim 4, Han teaches the meta lens assembly of claim 1, except wherein a phase profile of the third meta lens has an inflection point at which the phase profile changes from convex to concave.
However, Saito discloses wherein a phase profile of the third meta lens has an inflection point at which the phase profile changes from convex to concave ([0095]: The refractive index distribution N(r) of A of FIG. 3 or B of FIG. 3 is prepared to obtain a spherical-aberration-correction effect).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein a phase profile of the third meta lens has an inflection point at which the phase profile changes from convex to concave as taught by Saito into Han metalens design. The suggestion/ motivation for doing so would be to increase an effect of correcting peripheral aberration, and resolution may be increased in a wide angle of view (Saito: [0106]).

Regarding claim 5, the Han and Saito combination teaches the meta lens assembly of claim 4, in addition Saito discloses wherein the inflection point of the third meta lens is between a midpoint of a radius of the third meta lens and an edge of the third meta lens (as illustrated by Fig. 3).

Regarding claim 6, Han teaches the meta lens assembly of claim 1, except further comprising an iris in a marginal portion of the first meta lens, wherein the iris comprises a material that absorbs or reflects light, and wherein the iris defines a region in which the light passes through the first meta lens.
However, Saito discloses further comprising an iris in a marginal portion of the first meta lens, wherein the iris comprises a material that absorbs or reflects light, and wherein the iris defines a region in which the light passes through the first meta lens ([0075]: The first lens 11 is a lens configured to correct aberration, and is provided in the vicinity of the aperture stop 10. Because the first lens 10 is arranged in the vicinity of the aperture stop 10 as described above, spherical-aberration correction effect is increased).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate further comprising an iris in a marginal portion of the first meta lens, wherein the iris comprises a material that absorbs or reflects light, and wherein the iris defines a region in which the light passes through the first meta lens as taught by Saito into Han metalens design. The suggestion/ motivation for doing so would be to increase an effect of correcting peripheral aberration, and resolution may be increased in a wide angle of view (Saito: [0075]).
Regarding claim 19,  claim 19 has been analyzed with regard to claim 2 and is rejected for the same reasons of obviousness as used above.

Regarding claim 20,  claim 20 has been analyzed with regard to claim 3 and is rejected for the same reasons of obviousness as used above.

Regarding claim 21,  claim 21 has been analyzed with regard to claim 4 and is rejected for the same reasons of obviousness as used above.

Regarding claim 22,  claim 22 has been analyzed with regard to claim 5 and is rejected for the same reasons of obviousness as used above.

Regarding claim 23,  claim 23 has been analyzed with regard to claim 6 and is rejected for the same reasons of obviousness as used above.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 20160316180 A1, hereinafter “Han”), in view of Nam et al. (US 20180081150 A1, hereinafter “Nam”).

Regarding claim 9, Han teaches the meta lens assembly of claim 1, except wherein the interval between the first meta lens and the second meta lens is in a range of about 10 μm through about 100 μm.
However, Nam discloses interval between the first meta lens and the second meta lens ([0050] Fig. 1: the first phase conversion element 112 and the second phase conversion element 122 spaced apart from each other by a distance g); except is in a range of about 10 μm through about 100 μm; Nevertheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive to the interval is in a range of about 10 μm through about 100 μm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 20160316180 A1, hereinafter “Han”), in view of Tokuda et al. (US 20100214456 A1, hereinafter “Tokuda”).

Regarding claim 10, Han teaches the meta lens assembly of claim 1, except wherein a distance from the first meta lens to the image sensor is less than or equal to about 1.7 mm.
However, Tokuda discloses wherein a distance from the first meta lens to the image sensor is less than or equal to about 1.7 mm (as illustrated by Fig. 9, [0102]: optical path of the imaging lens configured by a refractive index distribution 3, space between the refractive index distribution 3 and solid-state imaging device 1 is about 1.7 mm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein a distance from the first meta lens to the image sensor is less than or equal to about 1.7 mm as taught by Tokuda into Han metalens design, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. The suggestion/ motivation for doing so would be to converge light on the imaging area of the solid-state imaging device (Tokuda: [0102]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 20160316180 A1, hereinafter “Han”), in view of Arbabi et al. (US 20160299337 A1, hereinafter “Arbabi”).

Regarding claim 11, Han teaches the meta lens assembly of claim 1, except further comprising cover glass on an object side of the first meta lens.
However, Arbabi discloses further comprising cover glass on an object side of the first meta lens ([0115] Referring to FIG. 19, the focusing device 100 may include an optical filter 160 that blocks wavelengths of the incident light which are different from the design wavelength of the focusing device 100. The optical filter 160 may transmit light having a wavelength equal or similar to the design wavelength of the focusing device 100 from the incident light. Also, the optical filter 160 may reflect or absorb light having a wavelength that is not similar to the design wavelength. The optical filter 160 may filter the wavelength of incident light and thus prevent a light component with a weak focusing effect from reaching a focal plane S0.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate cover glass on an object side of the first meta lens as taught by Arbabi into Han metalens design. The suggestion/ motivation for doing so would be to reflect or absorb light having a wavelength that is not similar to the design wavelength (Arbabi: [0115]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 20160316180 A1, hereinafter “Han”), in view of Groever et al. (WO 2018204856 A1, hereinafter “Groever”).

Regarding claim 12, Han teaches the meta lens assembly of claim 1, except wherein the meta lens assembly has an angle of view of about 40 degrees to about 80 degrees.
However, Groever discloses wherein the meta lens assembly has an angle of view of about 40 degrees to about 80 degrees ([0061]&[0063]: meta-lens doublet may have a field of view of about 30°, about 40°, about 50°, about 60°, about 70° or about 80°).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the meta lens assembly has an angle of view of about 40 degrees to about 80 degrees as taught by Groever into Han metalens design, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. The suggestion/ motivation for doing so would be to achieve a better spatial resolution (Groever: [0061]).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 20160316180 A1, hereinafter “Han”), in view of Baik et al. (EP 3279704 A1, hereinafter “Baik”).

Regarding claim 16, Han teaches the meta lens assembly of claim 1, in addition Han discloses wherein the second meta lens comprises a first region comprising first nano structures and a second region comprising second nano structures ([0065]: Alternatively, the nanostructures 122 can be provided on both surfaces of a substrate of the second optical device 120.).
Han does not teach wherein the first nano structures in the first region are arranged to gradually increase in size in a radial direction of the second meta lens, and wherein the second nano structures in the second region are arranged to gradually decrease in size in the radial direction of the second meta lens.
However, Baik discloses wherein the first nano structures in the first region are arranged to gradually increase in size in a radial direction of the second meta lens (Fig. 27, [0112]: dimensions and arrangement of the meta optical device 111 are determined so that the meta optical device 111 may function as a concave lens, that is, have negative refractive power to diverge incident light. When a position r of the nanostructure NS is defined by a distance from the center of the meta optical device 111 in a radial direction, a diameter of D(r) of the nanostructure NS disposed at the position r may be determined to have a specific value so that the meta optical device 111 may operate as a concave lens. The value of D(r) may increase as the position r increases from the center in the radial direction, and this regularity may be repeated in the radial direction),
and wherein the second nano structures in the second region are arranged to gradually decrease in size in the radial direction of the second meta lens (Fig. 1, [0044]: when a position r of the nanostructure NS is defined by a distance from the center of the meta optical device 100 in a radial direction, a diameter of the nanostructure NS disposed at the position r may be represented by D(r). The meta optical device 100 and the support layer SU may be circular (e.g., disc-shaped). The meta optical device 100 according to an exemplary embodiment has a dimension and an arrangement so as to function as a convex lens, that is, so as to focus light with positive refractive power. As illustrated, a value of D is reduced as the distance from the center of the meta optical device 100 in the radial direction increases (e.g., moving from the center of the disc-shaped metal optical device 100 towards a rim of the disc), and the shown regularity may be repeated in the radial direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the first nano structures in the first region are arranged to gradually increase in size in a radial direction of the second meta lens, and wherein the second nano structures in the second region are arranged to gradually decrease in size in the radial direction of the second meta lens as taught by Baik into Han metalens design. The suggestion/ motivation for doing so would be to function as an optical distributor that refracts light in a plurality of directions, or may function as a convex mirror or a concave mirror having a flat plate shape (Baik: [0114]-[0115]).

Regarding claim 17, Han teaches the meta lens assembly of claim 1, in addition Han discloses wherein the third meta lens comprises a third region comprising third nano structures and a fourth region comprising fourth nano structures ([0071]: Alternatively, the nanostructures 132 may be provided on both surfaces of a substrate of the third optical device 130.).
Han does not teach wherein the third nano structures in the third region are arranged to gradually decrease in size in a radial direction of the third meta lens, and wherein the fourth nano structures in the fourth region are arranged to gradually increase in size in the radial direction of the third meta lens.
However, Baik discloses wherein the third nano structures in the third region are arranged to gradually decrease in size in a radial direction of the third meta lens (Fig. 1, [0044]:  when a position r of the nanostructure NS is defined by a distance from the center of the meta optical device 100 in a radial direction, a diameter of the nanostructure NS disposed at the position r may be represented by D(r). The meta optical device 100 and the support layer SU may be circular (e.g., disc-shaped). The meta optical device 100 according to an exemplary embodiment has a dimension and an arrangement so as to function as a convex lens, that is, so as to focus light with positive refractive power. As illustrated, a value of D is reduced as the distance from the center of the meta optical device 100 in the radial direction increases (e.g., moving from the center of the disc-shaped metal optical device 100 towards a rim of the disc), and the shown regularity may be repeated in the radial direction), 
and wherein the fourth nano structures in the fourth region are arranged to gradually increase in size in the radial direction of the third meta lens (Fig. 27, [0112]: dimensions and arrangement of the meta optical device 111 are determined so that the meta optical device 111 may function as a concave lens, that is, have negative refractive power to diverge incident light. When a position r of the nanostructure NS is defined by a distance from the center of the meta optical device 111 in a radial direction, a diameter of D(r) of the nanostructure NS disposed at the position r may be determined to have a specific value so that the meta optical device 111 may operate as a concave lens. The value of D(r) may increase as the position r increases from the center in the radial direction, and this regularity may be repeated in the radial direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the third nano structures in the third region are arranged to gradually decrease in size in a radial direction of the third meta lens, and wherein the fourth nano structures in the fourth region are arranged to gradually increase in size in the radial direction of the third meta lens as taught by Baik into Han metalens design. The suggestion/ motivation for doing so would be to function as an optical distributor that refracts light in a plurality of directions, or may function as a convex mirror or a concave mirror having a flat plate shape (Baik: [0114]-[0115]).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Tokuda et al. (US 20100214456 A1, hereinafter “Tokuda”), in view of Groever et al. (WO 2018204856 A1, hereinafter “Groever”).

Regarding claim 25, Tokuda teaches a camera (Fig. 19: camera module) comprising: at least one meta lens; and an image sensor, wherein a distance from an incident surface of the camera to the image sensor is as illustrated by Fig. 9, [0102]: optical path of the imaging lens configured by a refractive index distribution 3, space between the refractive index distribution 3 and solid-state imaging device 1 is about 1.7 mm). However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein a distance from the first meta lens to the image sensor is less than or equal to about 1.7 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Tokuda does not teach wherein an angle of view of the camera is between about 40 degrees and about 80 degrees.
However, Groever discloses wherein an angle of view of the camera is between about 40 degrees and about 80 degrees ([0061]&[0063]: meta-lens doublet may have a field of view of about 30°, about 40°, about 50°, about 60°, about 70° or about 80°).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein an angle of view of the camera is between about 40 degrees and about 80 degrees as taught by Groever into Tokuda metalens design, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. The suggestion/ motivation for doing so would be to achieve a better spatial resolution (Groever: [0061]).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDELAAZIZ TISSIRE/           Primary Examiner, Art Unit 2697